Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 9-16, drawn to an electric resistance welded pipe welding device.
Group II, claims 17-24, drawn to an electric resistance welded pipe welding method.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – Figures 1-3 (induction coil helically wrapped around the pipe)
Species B – Figures 4-9 (induction coil with a portion wrapped around the pipe and another extending horizontally proximate the open ends of the pipe)

Species D – Figures 14-18 (induction coil with two portions wrapped around the pipe and a middle portion extending horizontally proximate the open ends of the pipe, wherein the open ends of the induction coil are located opposite to the open  ends of the pipe)
Species E – Figures 19-21 (induction coil with two portions wrapped around the pipe and a middle portion extending horizontally proximate the open ends of the pipe, wherein the open ends of the induction coil are located opposite to the open ends of the pipe, and a ferromagnet placed between the open ends of the pipe)
Species F – Figures 22-26 (a two layer induction coil with two portions wrapped around the pipe and a middle portion extending horizontally proximate the open ends of the pipe, wherein the open ends of the induction coil are located opposite to the open  ends of the pipe)
Species G – Figure 27 (an induction coil 550 provided with parallel closed circuits as the induction heating means)
Species H – Figures 28-30 (a two layer induction coil with two portions wrapped around the pipe and a middle portion extending horizontally proximate the open ends of the pipe, wherein the open ends of the induction coil are located opposite to the open  ends of the pipe, and a ferromagnet placed between the open ends of the pipe)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an electric resistance welded pipe welding device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hirano (JP 60-124482).  Hirano teaches an electric resistance welded pipe welding device (Fig. 2) for manufacturing an electric resistance welded pipe (4) that melts both end face portions (1a), of an open pipe (1) having an opening portion extending in a running direction (as shown in Fig. 2), both the end face portions that face the opening portion each other from both sides and are made of a pipe material (abstract), by induced currents generated by an induction heating means (combination of 5 and 2) and brings the end face portions into contact with each other at a squeeze roll unit (3) while gradually narrowing a gap of the opening portion and welds the end face portions together (as shown in Fig. 2), the electric resistance welded pipe welding device comprising: as the induction heating means, an .
A telephone call was made to Marc Weiner on 01/31/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
02/01/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761